PER CURIAM
On consideration of the certified order of the Minnesota Supreme Court disbarring respondent by consent from the practice of law in that jurisdiction; this court's February 5, 2018, order suspending respondent pending resolution of this matter and directing her to show cause why reciprocal discipline should not be imposed; the statement of Disciplinary Counsel; and it appearing that respondent failed to file either a response to the court's show cause order or her D.C. Bar R. XI, § 14 (g) affidavit, it is
ORDERED that Diane L. Kroupa is hereby disbarred from the practice of law in the District of Columbia. See In re Sibley , 990 A.2d 483 (D.C. 2010), and In re Fuller , 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent's period of disbarment will not begin to run until such time as she files a D.C. Bar R. XI, § 14 (g) affidavit.